internal_revenue_service number release date index number ------------------------------- ------------------------------ ------------------------------ ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-145139-07 date date legend x -------------------------------------------------- --------------------------------- a ---------------------------------------------------- ------------------- trust state city date date date date date year year year -------------------------- ------------- ---------------------- ----------------------- ---------------------- ---------------------- -------------------------- ---------------------- ------- ------- ------- plr-145139-07 year year a b c d dollar_figurek dollar_figurel dollar_figurem dollar_figuren u ------- ------- -- ----- ---------- ----- ------------------- ------------------ --------------- ----------- ------ dear -------------- this letter responds to your letter dated date submitted on behalf of x requesting relief under sec_1362 facts according to the information submitted x was incorporated under the law of state on date a x’s sole shareholder elected for x to be treated as an s_corporation beginning on date x’s business consists of holding and managing commercial real_property on or before date one parcel of real_property that was owned by x was acquired by city in accordance with an eminent_domain proceeding on or before date x purchased treasury bonds with the proceeds that x received in the eminent_domain proceeding plr-145139-07 due to the income from the treasury bonds x received passive_investment_income within the meaning of sec_1362 in excess of of its gross_receipts during the consecutive taxable years of year year and year furthermore x had accumulated_earnings_and_profits remaining in each of these three years because of the excess_net_passive_income x’s s election terminated on date x has not had passive_investment_income in excess of of its gross_receipts since year and sold the treasury bonds in year a died on date each of a’s a children shareholders inherited b out of c shares of the stock of x after receiving consent from the board_of directors of x and after entering into a stock_redemption agreement with the shareholders on date x redeemed d shares u of each shareholder’s holdings in x from each of the shareholders in return for dollar_figurek at the time of the redemption x had dollar_figurel of accumulated_earnings_and_profits rulings requested x is requesting two rulings representations the termination of x’s s_corporation_election as of date was inadvertent and is waived the redemption of u of x stock on date resulted in a u reduction of x’s c_corporation accumulated_earnings_and_profits x represents that the termination of its s election was inadvertent and not the result of tax_avoidance or retroactive tax planning x along with a and its current shareholders have consistently treated x as an s_corporation and agree to make any adjustments consistent with the treatment of x as an s_corporation that may be required by the secretary in connection with the redemption x has made the following representations the amount_paid in redemption of the stock did not exceed the sum of the federal and ------------- death taxes including interest collected as part of such taxes imposed because of the death of a plus the amount of funeral and administration_expenses allowed as deductions to a’s estate estate under sec_2053 all death taxes and funeral and administrative expenses were paid_by the trustee of trust the federal and state taxes imposed as a result of a’s death were dollar_figurem while the total amount of the redemption proceeds were dollar_figurek plr-145139-07 the fair_market_value of the stock included in decedent's gross_estate for federal estate_tax purposes exceeded percent of the gross_estate over the amounts allowable as deductions under sec_2053 and sec_2054 in the redemption each of the shareholders received cash which was approximately equal to the fair_market_value of the stock in x surrendered in exchange therefor the interests of the shareholders were directly reduced by the redemption used to pay funeral_expenses administration_expenses and death taxes x and the shareholders each paid their own expenses_incurred in the redemption transaction no shareholder is or was obligated to purchase any of the stock that was redeemed the shareholders did not transfer any property to x other than stock in company the redemption was the first redemption of any stock included in estate there was no plan to issue additional stock and there were no outstanding warrants or options to purchase stock in x nor were there any outstanding debentures or obligations that were convertible into stock in company at the time of the redemption there was no plan or intention at the time of the redemption to issue any options warrants debentures or other obligations that would be convertible into stock or which would be considered to be x stock there were no declared but unpaid dividends or funds set apart for dividends on any x stock at the time of the redemption the redemption was completed date approximately one year after the death of decedent so that it occurred in the period subsequent to decedent's death that is specified in sec_303 law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year plr-145139-07 sec_1362 provides that an election under sec_1362 shall be terminated whenever the corporation has accumulated_earnings_and_profits at the close of each of three consecutive taxable years and has gross_receipts for each of the taxable years more than of which are passive_investment_income the termination is effective on and after the first date of the first tax_year beginning after the third consecutive tax_year referred to in sec_1362 sec_1362 except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the plr-145139-07 corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg a transfer to a nonresident_alien sec_1375 imposes a tax on the income of an s_corporation that has accumulated_earnings_and_profits at the close of a taxable_year and that has gross_receipts more than of which are passive_investment_income within the meaning of sec_1362 a distribution_of_property to a shareholder by a corporation in redemption of part or all of the stock of such corporation which for federal estate_tax purposes is included in determining the gross_estate of a decedent to the extent that the amount of such distribution does not exceed the sum of the estate inheritance legacy and succession taxes including any interest collected as a part of such taxes imposed because of such decedent's death and the amount of funeral and administration_expenses allowable as deductions to the estate under sec_2053 or under sec_2106 in the case of the estate of a decedent nonresident_not_a_citizen_of_the_united_states shall be treated as a distribution in full payment in exchange for the stock so redeemed sec_303 sec_303 applies only to amounts distributed after the death of the decedent and a within the period of limitations provided in sec_6501 for the assessment of the federal estate_tax determined without the application of any provision other than sec_6501 or within days after the expiration of such period b if a petition for redetermination of a deficiency in such estate_tax has been filed with the tax_court within the time prescribed in sec_6213 at any time before the expiration of days after the decision of the tax_court becomes final or c if an election has been made under sec_6166 and if the time prescribed by this subparagraph expires at a later date than the time prescribed by subparagraph b of this paragraph within the time determined under sec_6166 for the payment of the installments sec_303 sec_303 applies to a distribution by a corporation only if the value for federal estate_tax purposes of all of the stock of such corporation which is included in determining the value of the decedent's gross_estate exceed sec_35 percent of the excess of i the value of the gross_estate of such decedent over ii the sum of the amounts allowable as a deduction under sec_2053 or sec_2054 sec_303 sec_303 applies to a distribution by a corporation only to the extent that the interest of the shareholder is reduced directly or through a binding obligation_to_contribute by any payment of an amount described in paragraph or of sec_303 of the code sec_303 if a corporation distributes amounts in a redemption to which sec_302 or sec_303 applies the part of such distribution which is properly chargeable to earnings_and_profits plr-145139-07 shall be an amount which is not in excess of the ratable share of the earnings_and_profits of such corporation accumulated after date attributable to the stock so redeemed sec_312 conclusion based solely on the representations made and the information submitted we conclude that x’s s election terminated on date under sec_1362 because x had accumulated_earnings_and_profits at the close of each of three consecutive tax years beginning year and had gross_receipts for each of those years more than of which were passive_investment_income we further conclude that the termination of x’s s election was an inadvertent termination within the meaning of sec_1362 pursuant to the provisions of sec_1362 x will be treated as continuing to be an s_corporation from date through year and thereafter unless x’s s election is otherwise terminated under sec_1362 this ruling is conditioned on x sending a payment of dollar_figuren with a copy of this letter to the following address internal_revenue_service cincinnati service_center m s 343g cincinnati oh if this condition is not met then this ruling is null and void furthermore if this condition is not met x must send notification that its s election has terminated to the service_center with which x’s s election was filed additionally the part of the distribution in redemption of x’s stock which is properly chargeable to earnings_and_profits shall be an amount which is not in excess of the ratable share of the earnings_and_profits of the corporation accumulated after date attributable to the corporation’s stock redeemed u sec_312 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of this transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x’s s_corporation was valid under sec_1362 plr-145139-07 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely david r haglund david r haglund senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures a copy of this letter a copy for sec_6110 purposes
